Name: Commission Implementing Decision (EU) 2017/2316 of 12 December 2017 repealing Decision 92/176/EEC concerning maps to be provided for use for the Animo network (notified under document C(2017) 8316) (Text with EEA relevance. )
 Type: Decision_IMPL
 Subject Matter: information and information processing;  EU finance;  agricultural policy;  agricultural activity
 Date Published: 2017-12-14

 14.12.2017 EN Official Journal of the European Union L 331/78 COMMISSION IMPLEMENTING DECISION (EU) 2017/2316 of 12 December 2017 repealing Decision 92/176/EEC concerning maps to be provided for use for the Animo network (notified under document C(2017) 8316) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning the veterinary and zootechnical checks applicable in intra-community trade in certain live animals and products with a view to the completion of the internal market (1) and in particular Article 20(3) thereof, Whereas: (1) To introduce a computerised system linking the veterinary authorities (Animo network) the Commission adopted Decisions 91/398/EEC (2) 92/175/EEC (3), and 92/176/EEC (4). (2) Decision 91/398/EEC and Decision 92/175/EEC have been repealed and the Animo network has been replaced by the Trade Control and Expert System (Traces) online management tool covering all sanitary requirements on intra-EU trade and importation of animals, semen and embryo, food, feed and plants. (3) Decision 92/176/EEC should therefore be repealed. (4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Decision 92/176/EEC is repealed. Article 2 This Decision is addressed to the Member States. Done at Brussels, 12 December 2017. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 224, 18.8.1990, p. 29. (2) Commission Decision 91/398/EEC of 19 July 1991 on a computerised network linking veterinary authorities (Animo) (OJ L 221, 9.8.1991, p. 30). (3) Commission Decision 92/175/EEC of 21 February 1992 establishing the list and identity of the units in the computerized network Animo (OJ L 80, 25.3.1992, p. 1). (4) Commission Decision 92/176/EEC of 2 March 1992 concerning maps to be provided for use for the Animo network (OJ L 80, 25.3.1992, p. 33).